Citation Nr: 0005155	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for numbness of the 
left hand, including claimed as due to undiagnosed illness.

2.  Entitlement to service connection for numbness of the 
right hand, including claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for a sleep disorder, 
including claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for headaches, 
including claimed as due to undiagnosed illness.  

5.  Entitlement to service connection for a heart disorder 
and hypertension, including claimed as due to undiagnosed 
illness.  





REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
February 1974 and August 1990 to April 1991 (including 
Southwestern Asia service in support of Operation Desert 
Shield/Storm from September 1990 to March 1991).  Apparently 
prior and subsequent to those military duty periods, he had 
unverified periods of duty for training (DUTRA) as an Army 
National Guard member from June 1973 to June 1995, including 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO), which, in part, denied service connection for numbness 
of each hand, a sleep disorder, headaches, a heart disorder, 
and hypertension, all claimed as due to undiagnosed illness.  

Consequently, the Board construes the appellate issues as 
those delineated on the title page of this decision, which 
will be dealt with in the REMAND section below.


REMAND

It is unclear from the evidentiary record whether the RO has 
formally adjudicated whether the service connection claims on 
appeal are well grounded.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

However, it is premature for the Board to address the 
question of whether these service connection claims are well 
grounded, since it appears that certain specific, existing 
competent evidence that potentially could render said claims 
well grounded has not been sought by the RO.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Epps; and Robinette v. Brown, 8 Vet. 
App. 69 (1995), dealing with a pre-duty-to-assist 
requirement.  

Initial review of the evidentiary record indicates that 
appellant's service medical records for the initial period of 
service (September 1973 to February 1974) are not currently 
associated with the claims folder, and it is unclear whether 
the RO has adequately attempted to obtain them.  While 
appellant has not specifically alleged that the claimed 
disabilities are related to that service period, 
nevertheless, any additional service medical records might 
prove relevant in deciding the etiology of these 
disabilities.  Additionally, the INACDUTRA/ACDUTRA medical 
records and the service medical records for the second period 
of service (August 1990 to April 1991) currently associated 
with the claims folder appear incomplete.  It is unclear 
whether the RO has adequately attempted to obtain these 
records.  In particular, although the RO apparently sent 
written requests for information to the South Carolina Army 
National Guard in February 1997, it is unclear whether 
appellant's Army National Guard unit(s) were directly 
contacted.  Apparently, the majority of the National Guard 
clinical records currently associated with the claims folder 
were either received in a folder marked as from the 
"National Guard" in early 1997 or submitted by appellant's 
representative in August 1997.  

Although in November 1996, the RO requested the service 
department to verify appellant's "service" and provide any 
additional "service" medical records, the request did not 
specifically refer to the DUTRA periods in question or DUTRA 
medical records; and a service department medical records 
folder received in March 1997 from the National Personnel 
Records Center (NPRC) included only some active service and 
DUTRA medical records dated in the early 1990's.  Although in 
its March 1997 written response, NPRC noted that no 
"additional medical records" were on file, it is unclear 
whether this pertained to active service and/or DUTRA periods 
in question (particularly since it was noted therein that 
"available requested records forwarded" were for 1990-
1991).  Also, all of the DUTRA periods have not been verified 
not have they been specified as ACDUTRA or INACDUTRA.  

While the appellant's contentions primarily concern Operation 
Desert Shield/Storm active service, judicial precedents would 
appear to mandate that all of his available military medical 
records should be sought and associated with the claims 
folder.  Additionally, DUTRA medical records might prove 
relevant particularly concerning whether any claimed 
disability preexisted or postdated appellant's Operation 
Desert Shield/Storm active service (again, the evidentiary 
record indicates that he was an Army National Guard member 
from June 1973 to June 1995).  

Additionally, the evidentiary record indicates that appellant 
has been employed as a laborer by "SRS" (Savannah River__) 
for 20 years.  See November 1996 VA clinical record.  It does 
not appear that the RO has specifically sought appellant's 
employment medical records, if any, which might shed light on 
the etiology of the claimed disabilities in issue.  

Although it appears that additional medical clarification as 
to the etiology of the claimed disabilities might prove 
beneficial in resolving the service connection appellate 
issues, under Morton it would not be appropriate for the 
Board at this stage of the proceedings to order such 
development, prior to determining whether the claims are well 
grounded.  



Accordingly, the case is REMANDED for the following:

1.  The RO should directly contact the 
Office of the South Carolina Adjutant 
General, the Army National Guard unit(s) 
that appellant had been assigned to, and 
NPRC (or any other appropriate 
organization), to request written 
verification of all of appellant's 
ACDUTRA and INACDUTRA dates, to the 
extent feasible.  If necessary, the 
appellant's assistance in this 
undertaking should be solicited.  

2.  The RO should directly request the 
Office of the South Carolina Adjutant 
General, the Army National Guard unit(s) 
that appellant had been assigned to, and 
NPRC (or any other appropriate 
organization), to search for any 
additional Army National Guard medical 
records and active service medical 
records (from September 1973 to February 
1974 and August 1990 to April 1991); and 
any such records should be associated 
with the claims folder.  In the event 
that records are unavailable, it would be 
advisable that this be noted in writing 
in the claims folder.  Again, to the 
extent the appellant's assistance is 
necessary, his assistance should be 
requested.

3.  The RO should contact and request 
appellant to provide any additional Army 
National Guard medical records and active 
service medical records, that he may have 
in his possession.  Additionally, the RO 
should request him to provide any other 
relevant clinical records in his 
possession (not presently associated with 
the claims folder), pertaining to the 
claimed disabilities, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

4.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete name 
and address of any former and present 
employer, including, but not limited to, 
"SRS" (Savannah River__).  If the 
appellant indicates there are some 
relevant treatment records that an 
employer might have, the RO should 
exercise due diligence in attempting to 
obtain these records and associated with 
the claims folder.  If the appellant 
indicates that no pertinent records 
exist, then no additional such action 
need be taken.  Again, the appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
such employment medical records to the 
VA.

5.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's claimed disabilities; and 
associate these with the claims folder.  
The appellant should provides dates and 
locations of relevant treatment, if any.  

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

8.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for numbness of the 
left hand, numbness of the right hand, a 
sleep disorder, headaches, a heart 
disorder, and hypertension, including 
claimed as due to undiagnosed illness.  
The RO should initially determine whether 
these service connection issues are well-
grounded, analyzing this question with 
respect to each such disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-144 (1992), and Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  If the RO determines that 
these service connection claims are not 
well-grounded, the RO should consider 
Robinette and Epps.  

If the RO determines that these service 
connection claims are well-grounded, then 
these issues should be adjudicated under 
appropriate statutory and regulatory 
provisions, including, but not limited 
to, direct-incurrence service connection 
and consideration of the provisions of 
38 C.F.R. § 3.317 (1999), regarding 
certain disabilities due to undiagnosed 
illnesses for Persian Gulf service 
veterans.  

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




